 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

   

UNITED STATES DISTRICT COURT

 

ba Ts

 
 

 

 

for the i
Eastern District of California JAN 242
CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF GALIFORNIA
UNITED STATES OF AMERICA, ) BY. SERUTY SEA
v. )

) Case No. 1:19-cr-00247-LJO-SKO

TRACEY JACKSON, )

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
Piace

U.S. MAGISTRATE JUDGE SHEILA K. OBERTO in Courtroom 7 (unless another courtroom is designated)

on MARCH 16, 2020 at 1:00 PM

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

(Copies to: Defendant (through PTS) PRETRIAL SERVICES US ATTORNEY US MARSHAL)

 
 

*

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page| 2 | of [3] Pages

JACKSON, Tracy
Doc. No. 1:19-CR-00247-LJO-SKO
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

MI (6) The defendant is placed in the custody of:
Name of person or organization | Raven Lynn Douglas and Alma Johnson-Roya
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the

appearance of the defendant at all schedyled court proceedings, and (c) to notify the court jmmediately in the event the
defendant violates any itions gfrelegse or disappears

 
 
 

SIGNED:

 

Ml (7) The defendant must: |
Mi (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;
wi (b) report in person to the Pretrial Services Agency on the first working day following your release
from custody;
Mv (c) reside at a location approved by the PSO, and not move or be absent from this residence for
more than 24 hrs. without prior approval of PSO; travel restricted to Eastern District, unless
otherwise approved in advance by PSO;

(d) report any contact with law enforcement to your PSO within 24 hours;

(e) cooperate in the collection of a DNA sample;

(f) not possess, have in your residence, or have access to a firearm/ammunition, destructive
device, or other dangerous weapon; additionally, you must provide written proof of divestment
of all firearms/ammunition, currently under your contro];

Mi (g) refrain from excessive use of alcohol, or any’ use of a narcotic drug or other controlled

substance without a prescription by a licensed medical practitioner; and you must notify
Pretrial Services immediately of any prescribed medication(s). However, medical marijuana,
prescribed and/or recommended, may not be used;

MI (h) not apply for or obtain a passport or any other traveling documents during the pendency of this

case;

al (i) submit to drug and/or alcohol testing as approved and at the discretion of the PSO. You must

pay all or part of the costs of the testing services based upon your ability to pay, as determined
by the PSO; and, :

v (e) not associate or have any contact with Tracey Adams unless in the presence of counsel or

' otherwise approved in advance by the PSO.

RAN

 
 

Page 2

AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

 

 

Release of the Bond, The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence. —

Declarations

Ownership of the Property/Net Worth. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;.

(2) the property is not subject to claims, except as described above; and

(3) I will not reduce my net worth, sell any property, allow further claims to be made against any property,
or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptance, I, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true.- (See 28 U.S.C.§ 1746.)

Date: (° 247 ZOU” . x ue A.

i/ f Defendant's signature

 

 

 

Surety/property owner — printed name . Surety/property owner — signature and date

Surety/property owner — printed name Surety/property owner — signature and date

Surety/property owner — printed name Surety/property owner — signature and date
CLERK OF COURT

Date:_\\4 \9020 : Ce EA alee

—Sig ture af Clerk or Deputy Clérk pistRer Valdez

  

Approved,

 

Date: Co)

 

'ARA A. McAULIFFE, Wi Magistrate Judge’s signature

 

 
